Citation Nr: 0640120	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of left 
leg injury. 
 
2.  Entitlement to service connection for a skin disorder, to 
include generalized rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied entitlement to service connection for 
residuals of left leg injury with phlebitis and cellulitis, 
and peripheral neuropathy and rash on the arms, legs, stomach 
and groin areas, to include as secondary to Agent Orange 
exposure.

The Board notes that in the veteran's Appeal to Board of 
Veterans' Appeals (VA Form 9) received in September 2004, the 
appellant appears to claim service connection for peripheral 
neuropathy secondary to diabetes mellitus.  This matter is 
referred to the RO for appropriate consideration.

The appellant was afforded a videoconference hearing in 
February 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  

In a statement dated in February 2006 submitted prior to his 
hearing presentation, the veteran withdrew the issue of 
service connection for peripheral neuropathy as due to Agent 
Orange exposure from appellate consideration. 


REMAND

Review of the record discloses that following the July 2004 
statement of the case, VA clinical records dated between 
November 2004 and July 2005 were received showing treatment 
for various disorders including skin symptoms and left leg 
pain and cramping.  This evidence is pertinent to the claims 
currently on appeal.  The Board cannot consider this evidence 
in the first instance unless the veteran waives his right to 
initial review by the agency of original jurisdiction. See 38 
C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2006).  The veteran has 
not waived consideration by the agency of original 
jurisdiction.  Therefore, due process thus requires that this 
case be returned to the RO for a supplemental statement of 
the case.

The Board further notes that review of the record discloses 
that the veteran has not been provided adequate notice under 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) with respect to the issues 
currently on appeal.  VA has undertaken to tell claimants to 
submit relevant evidence in their possession. 38 C.F.R. 
§ 3.159(b) (2004).  The record reflects that the RO provided 
the appellant with most of the required notice in 
correspondence dated in February and October 2003, but 
neither letter specifically advised the appellant to submit 
any evidence he had in his possession in support of the 
claim.  Since the claim is being remanded for other reasons, 
the Board finds that it is appropriate to provide the 
appellant with additional notice in this regard.  
Accordingly, the case is also being remanded to properly 
comply with the statutory requirements of the VCAA.

The Board notes that veteran appears to receive regular VA 
outpatient follow-up for various disabilities, including 
lower extremity symptoms and skin rash.  Treatment records 
dating through July 2005 have been associated with the claims 
file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court of Appeals for Veterans Claims (Court) held that when 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, pertinent outpatient 
treatment records dating from August 2005 should be requested 
and associated with the claims folder.

Additionally, review of the service medical records shows 
that the veteran was treated on several occasions for various 
skin symptoms.  Upon discharge examination in September 1968, 
notations of skin disease associated with heat rash in the 
groin region and athletic foot symptoms were recorded.  The 
record reflects that the veteran was afforded a VA skin 
disease examination in June 2004 prior to which the examiner 
was instructed to provide an opinion, to include whether any 
current skin disability was related to in-service tinea pedis 
and tinea cruris.  The examiner did not address this aspect 
of the request in an opinion.  There is also no opinion as to 
whether the claimed skin rash is related to Agent Orange 
exposure.  The Board thus finds that additional development 
is needed as to whether there is a medical nexus between 
service and any current skin disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should be 
told what is required to substantiate 
the claims on appeal.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All VA clinical records dating from 
August 2005 should be retrieved and 
associated with the claims folder.  

3.  The appellant should be scheduled 
for VA dermatology examination to 
determine whether the claimed 
generalized skin rash is related to 
service.  The claims file and a copy of 
this remand should be made available to 
the examiner designated to examine the 
veteran.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran now has a skin 
rash/disorder that is related to 
symptoms he experienced in service, or 
Agent Orange exposure during active 
duty.  The opinion should be set forth 
in detail.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially in 
providing a medical opinion.  If the 
report is insufficient or deficient, it 
should be returned to the examiner for 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

